Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted May 23, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-11 and 13-16 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a piston for an internal combustion engine, the piston including a cooling oil conduction sleeve arranged only in the piston lower part, wherein a guiding surface of the cooling oil conduction sleeve adjoins a support face of the piston lower part, and at least one groove circulating in a circumferential direction introduced into the guiding surface of the cooling oil conduction sleeve, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Further, the limitations set forth in independent Claim 3 regarding a piston for an internal combustion engine, the piston including at least two recesses extending in a radial direction and penetrating a cooling oil conduction sleeve, introduced into the cooling oil conduction sleeve and configured to feed lubricating oil to a region between the cooling oil conduction sleeve and the piston lower part, in combination with the remaining limitations set forth in Claim 3, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Pelzel et al. (DE102013002232 A1 “Pelzel”) discloses a piston of an internal combustion engine (see paragraph [0016]), which includes a piston upper part (10), a piston lower part (11) connected to the piston upper part (see paragraph [0017]), and a piston pin (12) mounted in piston lower part (11) and configured to connect the piston to a connecting rod (13) of the internal combustion engine (see paragraph [0018]).  Furthermore, Pelzel discloses a transfer bore (17), a first cooling space (15) formed between piston upper part (10) and piston lower part (11) (see Figure 1) for cooling oil for cooling the piston (see paragraph [0019]), and a second cooling space (see paragraph [0019]) formed between the piston upper part and the piston lower part, connected to the first cooling space via transfer bore (17) (see paragraph [0019]), wherein a cooling oil conduction sleeve (19), arranged only in the lower part, is provided that is configured to conduct cooling oil, conducted through a bore in the connecting rod, towards the first cooling space (see paragraph [0020]).  Pelzel discloses that a guiding surface of the cooling oil conduction sleeve (22) adjoins a support face of the piston lower part (23) (see paragraph [0022]).
Grieshaber (U.S. Patent No. 2,266,192) discloses a piston having a sleeve (55) configured to conduct cooling oil (see page 2, left column, lines 60-66), wherein an annular channel (61) is disposed in a piston surface adjacent to sleeve (55) to facilitate movement of cooling oil during engine operation (see page 2, left column, lines 60 - right column, line 11).
However, neither Pelzel, Grieshaber, nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest at least a piston with a groove circulating in a circumferential direction introduced into the guiding surface of the cooling oil conduction sleeve, nor  a piston having the recited at least two recesses extending in a radial direction and penetrating a cooling oil conduction sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747